Per Curiam.

The contract of the parties assumed and required membership of both parties in the Dramatists’ Guild and! the arbitration of any disputes under the aegis of the Guild. The Guild refused to entertain arbitration of the particular dispute tendered because neither party was a member. When appellant joined the Guild, and the Guild thereupon accepted the arbitration, *763he was doing and bringing about only what he and respondent should both have done. We find nothing improper therefore, in the Guild acting in the matter. It is the sense of section 1452 of the Civil Practice Act that arbitrators should be named, if possible, in accordance with the method provided by the contract of arbitration. That method was available here at the time the order appealed from was made. We think it may not be said, therefore, that the method had lapsed so as to require resort to the secondary method of appointing arbitrators, provided by law, namely, appointment by the court.
The order should be modified by directing that arbitration proceed before arbitrators appointed pursuant to clause 13 of the collaboration agreement and as so modified affirmed, with $20 costs and disbursements to the appellant.